Case: 3:17-cv-00094-GFVT-EBA Doc #: 58 Filed: 11/18/19 Page: 1 of 5 - Page ID#: 1139




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF KENTUCKY
                                       CENTRAL DIVISION
                                          FRANKFORT


  JUDICIAL WATCH, INC.,                          )
                                                 )
         Plaintiff,                              )
                                                 )
  UNITED STATES OF AMERICA,                      )
                                                 )                Civil No. 3:17-cv-00094-GFVT
         Plaintiff-Intervenor,                   )
                                                 )
         v.                                      )
                                                 )
  ALISON LUNDERGAN GRIMES, et al.,               )
                                                 )
         Defendants.                             )

       ALISON LUNDERGAN GRIMES’ REPLY TO JUDICIAL WATCH’S AND THE
         UNITED STATES’ RESPONSES IN OPPOSITION TO THE KENTUCKY
                DEMOCRATIC PARTY’S MOTION TO INTERVENE

         Defendant, Alison Lundergan Grimes, in her official capacity as the Secretary of State of

  the Commonwealth of Kentucky (the “Secretary of State”) takes no position on the propriety of

  KDP’s intervention in this lawsuit (DE 46) but responds to certain misstatements contained in

  the response briefs of Judicial Watch (DE 52) and the United States (DE 53).

  I.     The Secretary of State’s Correct Interpretation of Kentucky’s Election Laws Is
         Consistent With The Consent Judgment.

         Judicial Watch alleges in the “factual” recitations in its response to the KDP’s motion to

  intervene that the Secretary of State’s position in the KDP’s lawsuit in Franklin Circuit Court

  (the “KDP Lawsuit”) violates the Consent Judgment in this matter, and that the Secretary of

  State is secretly “colluding” with KDP in an unspecified and conspiratorial “coordinated,

  collateral attack on this Court’s Consent Judgment.” (See DE 52, at 2-6.) The United States

  similarly suggests that the Secretary of State’s position “could result in a conflict with
Case: 3:17-cv-00094-GFVT-EBA Doc #: 58 Filed: 11/18/19 Page: 2 of 5 - Page ID#: 1140




  requirements of the federal Consent Judgment.” (DE 53, at 9.) To the contrary, the Secretary of

  State’s correct interpretation of Kentucky’s election laws, as confirmed by order of the Franklin

  Circuit Court, is consistent with the Consent Judgment, which is premised upon the proper

  application of Kentucky’s election law. Judicial Watch and the United States—not the Secretary

  of State—take a position directly contrary to the express language of the Consent Judgment.

         The United States and Judicial Watch agreed in the Consent Judgment that Kentucky law

  permits only those registrants who (1) do not respond to the confirmation notice mailing required

  by KRS 116.112(3) and Section 8(d)(2) of the National Voter Registration Act (the “Section

  8(d)(2) Notice”) and (2) do not vote or appear to vote for two federal election cycles, to be

  included on an inactive list. Specifically, Judicial Watch and the United agreed:

                 As part of its list maintenance program, the Kentucky State Board
                 of Elections is required by state law to maintain an inactive list.
                 State law provides that when the State Board sends the notices
                 described in KRS § 116.112(3) to registrants identified as having
                 moved to a new county or state, the registrants who do not
                 respond to the notice and do not vote or appear to vote for two
                 federal election cycles are maintained on an inactive list. KRS §
                 116.112(5). When the State Board last sent such notices in 2009,
                 those registrants who did not respond to the notice and did not vote
                 or appear to vote for two federal election cycles were included on
                 an inactive list and ultimately 67,743 individuals were removed
                 from the registration list.

  (Id., at ¶ 25) (citing KRS 116.112(5)) (emphasis added).

         In the KDP Lawsuit, the Secretary of State contested the SBE’s illegal removal of

  eligible voters from the voter rolls and the imposition of illegal barriers to vote that were

  contrary to KRS 116.112(5). The inactive list created and maintained by SBE at issue in the KDP

  lawsuit improperly included voters who had only received a Section 8(d)(2) Notice but had not

  yet failed to vote in an election during the period between the date of the notice and ending on

  the day after the second general election for federal office. As a result, SBE removed voters



                                                  2
Case: 3:17-cv-00094-GFVT-EBA Doc #: 58 Filed: 11/18/19 Page: 3 of 5 - Page ID#: 1141




  who received Section 8(d)(2) Notices from the list of registered voters disseminated to the public

  and attempted to impose illegal barriers on their ability to vote. Because the Section 8(d)(2)

  Notices were mailed in June 2019, none of the voters on the SBE’s “inactive list” could have

  possibly failed to appear to vote in two federal general elections as the next federal general

  election will take place in November 2020, then again in November 2022. Thus, the Secretary of

  State’s position in the KDP Lawsuit was simply that the SBE must not maintain an inactive list

  or impose barriers to voting that violate KRS 116.112(5).

         The United States moved to participate in the KDP Lawsuit as an amicus and, contrary to

  its agreement to Paragraph 25 of the Consent Judgment, argued in favor of the SBE’s illegal

  removal of voters from the active registration list and imposition of barriers to voting. Judicial

  Watch appeared in court and stated that it also agreed with the SBE’s illegal removal of voters

  and imposition of illegal voting barriers. In an order dated October 14, 2019, the Franklin Circuit

  Court agreed with the Secretary of State, ordering the SBE to return the Kentucky voters who

  received and have not responded to the Section 8(d)(2) Notice to active registration. (See DE 55-

  19, October 14, 2019 Order.)

         The Secretary of State’s correct interpretation of Kentucky law regarding the SBE’s

  maintenance of an improper inactive list cannot give rise to a violation of the Consent Judgment.

  It is not a violation of the Consent Judgment to interpret the law correctly and oppose the illegal

  removal of voters from the active registration list and illegal barriers to voting.

         Judicial Watch suggests the Secretary of State’s invocation of a common interest

  privilege with KDP is evidence of “collusion” between the Secretary of State and the KDP. (See

  DE 52, at 4-6.) This is nonsense. Federal law is clear that invocations of privilege cannot create

  adverse inferences. See, e.g., United States ex rel. Barko v. Halliburton Co., 241 F. Supp. 3d 37,




                                                    3
Case: 3:17-cv-00094-GFVT-EBA Doc #: 58 Filed: 11/18/19 Page: 4 of 5 - Page ID#: 1142




  54 (D.D.C. 2017) (assertion of attorney client privilege cannot create adverse inference).

  Furthermore, Judicial Watch’s statement that the Secretary of State’s correct interpretation of

  Kentucky law “first appeared” in “private emails” from the Secretary of State’s counsel is

  factually incorrect and misapprehends the Kentucky Open Records Act. First, the Secretary of

  State’s correct interpretation of Kentucky law first appeared in the Consent Judgment, which

  recited the plain language of KRS 116.112(5) that prohibits the maintenance of an inactive list of

  voters who have not yet failed to appear to vote for two federal general elections after receiving

  the Section 8(d)(2) Notice. (See DE 39, at ¶ 25.) Second, the emails from counsel for the

  Secretary of State cited in Judicial Watch’s brief are not “private emails;” the emails cited were

  sent to counsel for Judicial Watch and the United States, and are subject to public disclosure

  pursuant to Kentucky’s Open Records Act. See KRS 61.870, et seq. Simply put, there is nothing

  nefarious about the Secretary of State correctly interpreting Kentucky law, as she is

  Constitutionally required to do for the protection of Kentucky voters.

  II.    The SBE Properly Engaged Outside Counsel To Respond To The United States’
         Intervening Complaint.

         The United States’ brief in opposition to KDP’s motion to intervene suggests that the

  Secretary of State was somehow responsible for prohibiting SBE staff from communicating with

  the Department of Justice beginning in July 2018, citing false allegations by Jared Dearing, the

  Executive Director of the SBE. (See DE 53, at 4-6.) In reality, staff for the SBE ceased

  communicating directly with the Department of Justice in July 2018 because the SBE utilized

  outside counsel at that time to respond to the United States’ intervening complaint and to

  coordinate compliance with the recently agreed Consent Judgment. It is offensive that the United

  States would suggest that the SBE’s decision to retain outside counsel amounts to improper

  interference with the United States’ efforts to ensure compliance with the Consent Judgment.



                                                  4
Case: 3:17-cv-00094-GFVT-EBA Doc #: 58 Filed: 11/18/19 Page: 5 of 5 - Page ID#: 1143




  There can be no adverse inference that results from the decision of SBE to utilize outside counsel

  and to enforce the ethical prohibition of direct contact by opposing counsel with a represented

  client.

                                                      Respectfully submitted,

                                                      /s/ Daniel J. O’Gara
                                                      R. Kenyon Meyer
                                                      Daniel J. O’Gara
                                                      Dinsmore & Shohl, LLP
                                                      101 S. Fifth Street, Suite 2500
                                                      Louisville, Kentucky 40202
                                                      (502) 540-2300 (phone)
                                                      (502) 585-2207 (fax)
                                                      kenyon.meyer@dinsmore.com
                                                      daniel.ogara@dinsmore.com
                                                      Counsel for Defendant Alison Lundergan
                                                      Grimes, in her official capacity as Chief
                                                      Elections Official


                                  CERTIFICATE OF SERVICE

         I hereby certify that on November 18, 2019, I electronically filed the foregoing with the
  Clerk of Court using the CM/ECF system, which will send a notice of the electronic filing to all
  counsel of record.

                                                      /s/ Daniel J. O’Gara
                                                      Counsel for Defendant Alison Lundergan
                                                      Grimes, in her official capacity as Chief
                                                      Elections Official




                                                  5
